

115 HR 2696 IH: Executive Office of Environmental Justice Act of 2017
U.S. House of Representatives
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2696IN THE HOUSE OF REPRESENTATIVESMay 25, 2017Ms. Jayapal (for herself, Mr. McEachin, and Ms. Barragán) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish the Office of Environmental Justice in the Executive Office of the President, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Executive Office of Environmental Justice Act of 2017. 2.Office of Environmental Justice (a)Establishment of Office; dutiesThere is established in the Executive Office of the President an Office of Environmental Justice, which shall have the following duties:
 (1)Liaise with the Administrator of the Environmental Protection Agency. (2)Complete an environmental justice assessment of each Executive order, to be made public on the White House website.
 (3)Discuss an assessment with the President before an Executive order is signed. Any such assessment shall be made available to the public not later than 15 days after the Executive order is signed.
 (4)Attend the Interagency Working Group meetings established under Executive Order 12898 (50 Fed. Reg. 7629; relating to Federal actions to address environmental justice in minority populations and low-income populations) and meet, not less frequently than annually, with the members of the Interagency Working Group described in section 1–102 of such Executive order to review progress being made on implementing the environmental justice goals of the Interagency Working Group within the applicable agency or office.
 (5)Coordinate roundtables with stakeholders and hold public meetings. (6)Ensure that the goals of Executive Order 12898 (59 Fed. Reg. 7629; relating to Federal actions to address environmental justice in minority populations and low-income populations) are being actively implemented through science-based regulations in the White House and the Environmental Protection Agency.
 (7)Represent the executive branch in the community and regularly engage in frontline communities, including communities of color, low income communities, people with limited English proficiency, indigenous peoples, and people living with disabilities.
 (8)Serve as a member on the Domestic Policy Council, established by Executive Order 12859 (58 Fed. Reg. 44101; relating to establishment of the Domestic Policy Council).
				(b)Director
 (1)EstablishmentThere shall be a Director of the Office of Environmental Justice who shall head the Office. (2)AppointmentThe Director shall be appointed by the President, by and with the advice and consent of the Senate. The first such appointment shall not be later than 60 days after the date of the enactment of this Act.
 (3)DutiesThe Director shall serve as the liaison with the Office of Environmental Justice of the Environmental Protection Agency.
 (4)PayThe annual rate of basic pay for the Director shall be the rate payable under level III of the Executive Schedule (section 5314 of title 5, United States Code).
 (c)Conforming amendmentSection 5314 of such title is amended by inserting after the item relating to Director of the Office of Emergency Planning the following new item:  Director of the Office of Environmental Justice.. 